DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
	The restriction requirement dated 10/21/2021 is withdrawn. Claims 2-21 are currently pending and examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no description in the specification of an embodiment of the invention where the waste supply container secured to the handpiece assembly and the waste container physically separated from the handpiece assembly (as seen in Figs. 15-24). There is no indication in the specification that it is possible to switch the supply container and the waste container in this third embodiment.
The application was filed on 02/06/2020 with a claim set comprising Claim 1. Claim 1 simply recited a handpiece assembly, a first canister (the supply canister), and a second canister (the waste canister), wherein the canisters are in fluid communication with the handpiece of the tip. There is no recitation of the location of these canisters. The current claims were introduced by preliminary amendment on 09/03/2021. As such, Claims 8 and 18 incorporate new matter not disclosed by the specification, and fail to comply with the written description requirement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 2, 3, 6, 7, 9, 11-13, 16, 17, 19, and 21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baker et al (US 2008/0154183).
Regarding Claim 2, Baker discloses a system for treating skin (¶ [0065]; the device can be used to treat a skin fold and is fully capable of being used on flat skin), the system comprising:
a handpiece assembly (cleaning device 2, Fig. 1 shows a generic embodiment) comprising a tip (head 14, Figs. 1 and 4), wherein the tip (14, Figs. 1 and 4) is configured to contact skin tissue (¶ [0085]; the head can be placed next to, or inserted into, a biological orifice or surface and therefore is capable of being placed in contact with skin tissue);
a waste container (aspiration reservoir 56, Fig. 1), wherein the waste container (56, Fig. 1) is configured to removably secure to the handpiece assembly (2, Fig. 1; ¶ [0091]; the reservoir can be removably attached to the device);
at least one fluid delivery passage (irrigant channel 24, Fig. 4) positioned at least partially within the handpiece assembly (2, Figs. 1; the tip 14 is part of the handpiece assembly 2 and since the irrigant channel is within the tip, the irrigant channel is also within the handpiece assembly) and placing the tip (14, Figs. 1 and 4) in fluid communication with a fluid source (irrigant reservoir 54, Figs. 1 and 4; ¶ [0093]); and

Regarding Claim 12, Baker discloses a system for treating skin (¶ [0065]; the device can be used to treat a skin fold and is fully capable of being used on flat skin), the system comprising:
a handpiece (cleaning device 2, Fig. 1 shows a generic embodiment) comprising a tip (head 14, Figs. 1 and 4) for contacting skin tissue (¶ [0085]; the head can be placed next to, or inserted into, a biological orifice or surface and therefore is capable of being placed in contact with skin tissue); and
a waste container (aspiration reservoir 56, Fig. 1) configured to removably secure to the handpiece (2, Fig. 1; ¶ [0091]; the reservoir can be removably attached to the device);
wherein the tip (14, Figs. 1 and 4) is in fluid communication with the waste container (56, Fig. 1; ¶ [0088-0089] indicates the aspiration channel connects the nozzle/head to the waste container) when the waste container is secured to the handpiece (2, Fig. 1); and

Regarding Claims 3 and 13, Baker discloses the tip (14, Figs. 1 and 4) is removably secured to the handpiece assembly (¶ [0071, 0162]).
Regarding Claims 6, 7, 16, and 17, Baker discloses the fluid source (54, Fig. 1) comprises a supply container (irrigant reservoir 54, Fig. 1) configured to store a treatment fluid (irrigant 57, Fig. 3; ¶ [0093]), wherein the at least one delivery passage (24, Fig. 4) is configured to be placed in fluid communication with the supply container (54, Fig. 1; ¶ [0093]), wherein the supply container (54, Fig. 1) is configured to removably secure to the handpiece assembly (2, Fig. 1; ¶ [0092]).
Regarding Claims 9 and 19, Baker discloses an electric fluid transfer device (pump 8, Fig. 2; ¶ [0066] indicates the pump can be electrically powered) and a battery (power source 6, Fig. 2; ¶ [0074] indicates the power source can be one or more batteries) configured to electrically energize the electric fluid transfer device (8, Fig. 2; ¶ [0078]), wherein the electric fluid transfer device (8, Fig. 2) is configured to help fluids to and/or from the tip (14, Figs. 1, 2 and 4; ¶ [0074, 0082]), and wherein the electric fluid transfer device (8, Fig. 2) is configured to help move fluids and other materials through the at least one fluid delivery passage (24, Figs. 2 and 4; ¶ [0074, 0082]) and/or through the at least one suction passage (26, Fig. 4; ¶ [0074, 0082]).
Regarding Claims 11 and 21, Baker discloses the handpiece assembly (2, Fig. 1) comprises at least one controller (32, Fig. 2) that permits a user to selectively .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4-5 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al (US 2008/0154183) as applied to claims 2 and 12 respectively, above, and further in view of Shadduck (US 6641591).
Regarding Claims 4, 5, 14, and 15, Baker is silent whether the tip comprises at least one abrasive element, wherein the at least one abrasive element is configured to abrade skin tissue when the handpiece assembly is moved relative to the skin tissue, wherein the at least one abrasive element comprises at least one protruding member, the at least one protruding member comprising a sharp edge.
Shadduck teaches a dermatologic device, thus being in the same field of endeavor, with a tip (skin interface 225, Fig. 7) comprising at least one abrasive element (ridge elements 255a, Fig. 7), wherein the at least one abrasive element is configured to abrade skin tissue when the handpiece assembly (227b, Fig. 7) is moved relative to the skin tissue (Col. 7 lines 53-67), wherein the at least one abrasive element (255a, Fig. 7) comprises at least one protruding member (there are multiple ridge elements 255a, Fig. 7, and these protrude outward from the skin interface surface; Col. 7 lines 53-67), the at least one protruding member (255a, Fig. 7) comprising a sharp edge (Col. 7 lines 53-67). These sharp edges are effective at removing skin tissue even after the skin has been hydrated by a fluid source (Col.7 lines 53-67); removing skin tissue allows the growth of new skin layers which can improve the look of the patient’s skin (Col. 1 lines 32-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the tip of the handpiece of Baker to include an abrasive element configured to abrade skin tissue when the handpiece assembly is .
Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al (US 2008/0154183) as applied to claims 2 and 12 respectively, above, and further in view of Yao (US 2002/0198488).
Regarding Claims 8 and 18, Baker is silent whether the supply container is configured to remain physically separated from the handpiece assembly yet in fluid communication with the tip.
Yao teaches a device that can serve as either a nasal aspirator or nasal irrigator, thus being in the same field of endeavor, where the supply container (external water supply source, ¶ [0031]) is configured to remain physically separated from the handpiece assembly (1, Figs. 7-8) yet in fluid communication with the tip (4, Figs. 7-8). This allows greater quantities of fluid to be delivered to the patient’s nostrils, as reservoirs attached to the handheld device would have a limited capacity to allow the device to remain easily held in one hand. Another embodiment of Yao teaches a waste container (sucking disc 21, Figs. 1-2; ¶ [0028]) secured to the handpiece (1, Figs. 1-2).
Therefore, it would have been obvious to modify the device of Baker to have a waste container secured to the handpiece and a supply container configured to remain physically separated from the handpiece, as taught by Yao (¶ [0031]). This allows the .
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al (US 2008/0154183) as applied to claims 2 and 12 respectively, above, and further in view of Rhoades (US 2006/0058714).
Regarding Claims 10 and 20, Baker is silent whether the handpiece assembly is configured to be positioned in a docking station when not in use, wherein the docking station is configured to recharge the battery when the handpiece assembly is positioned in the docking station.
Rhoades teaches a cosmetic instrument for treating the skin, thus being in the same field of endeavor, where a handpiece assembly (device 110, Figs. 3-4B) is configured to be positioned in a docking station (charger 410, Figs. 4A-4B) when not in use (¶ [0059]), wherein the docking station (410, Figs. 4A-4B) is configured to recharge the battery when the handpiece assembly (110, Figs. 3-4B) is positioned in the docking station (410, Figs. 4A-4B; ¶ [0059]). This allows the user to place the device in the charger after using the device, allowing it to both charge while storing the device in a convenient manner (¶ [0059]). This also allows the device to utilize rechargeable batteries, or one single rechargeable battery, which reduces operating costs for the user who does not need to purchase replacement batteries over time.
Therefore, it would have been obvious to modify the handpiece of Baker to utilize rechargeable batteries, or one rechargeable battery, and to include a docking station .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suh (US 6520931) teaches a handpiece which can either irrigate or aspirate an area, depending on which tip is used.
Ignon (US 2003/0167032) teaches a microdermabrasion device with a vacuum source, external waste canister, and fluid supply container within the handpiece
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA R ARBLE/Examiner, Art Unit 3781